Herbert, J.,
dissenting. Section 723.01 of the Revised Code appears in full in the majority opinion. It confers a grant of special power to muncipal corporations to control the use of public streets. There is no discretion left to a municipality in the performance of its duties under the statute. If it chooses to erect traffic signs, then it assumes a duty which it then owes to the users of the streets to make such signs visible and effective and to provide proper maintenance in order to protect the lives and property of citizens. Such municipality assumes the duty to keep the streets free from nuisance.
The trial court sustained a demurrer to the petition. For purposes of clarity, it will be helpful to consider some of the *58facts alleged in the petition with which there is an area of disagreement when compared with the majority opinion. I do not believe that the allegations in the petition support the claimed statement of fact in the syllabus to the effect that:
“* * * which sign ‘at all times # * * was totally obscured by tree limbs and leaves.’ ”
The petition alleges:
“At all times herein mentioned, the ‘yield’ sign * * # was totally obscured * # (Emphasis added.)
The only date or time mentioned in the petition is June 8, 1962, the time or date of the collision.
The majority opinion states that the petition alleges:
«(* # * £pe ci£y installed the ‘yield’ sign in a location where it was obscured.”
The following is quoted from the petition:
“Defendant [city] was negligent in installing the ‘yield’ sign in a location where leaves and limbs would obscure the sign-, in failing to keep tree limbs and leaves from obscuring the sign * * * defendant knew or should have known of said conditions.” (Emphasis added.)
The words, “would obscure,” have an entirely different meaning from the words, “was obscured.” Inadvertently, the majority opinion interprets the word, “would,” to mean “was.”
Although there are elements tending to create confusion in ascertaining the meaning of certain allegations of the petition (which should be sufficient to reject the demurrer), the following conclusions may be drawn from the allegations in the petition.
(1) The state has granted to the city of Columbus special powers to control the use of its streets.
(2) The city of Columbus has accepted such grant of power and has put it into operation by certain ordinances.
(3) One ordinance authorizes and empowers the Safety Director to install “yield” signs at certain intersections.
(4) The director thereupon, among other intersections, caused such a sign to be installed at the intersection of Cable and Wisconsin Avenues.
(5) Such sign was installed where it was apparent that trees and limbs would obscure it.
*59(6) Having installed the sign the city failed to give it any further attention and did permit limbs and leaves to grow up and obscure it.
(7) Although no cause of action would have arisen against the city had it not installed the “yield” sign, nevertheless, having installed it, the city assumed a duty to users of the streets to exercise reasonable care in the maintenance of the sign so that its function as an aid to safety would not be impaired.
41 Ohio Jurisprudence 2d 91, Section 2, defines “nuisance” in this language:
“It has been said that a nuisance is something obnoxious or offensive — that is, it is anything which unlawfully and tortiously does hurt, or causes inconvenience, discomfort, or damage to another, and that it consists in unlawfully doing an act, or omitting to perform a duty, which act or omission damages, injures, or endangers the comfort, repose, health, or safety of others, offends decency, or in any way renders other persons insecure in life or the use of property.”
There were substantial questions of fact that should have been submitted to a jury for determination under appropriate instructions by the court. Among these are the following: (1) The city having assumed a duty to users of the streets by installing the “yield” sign, did the city exercise reasonable care in the performance of such duty?; (2) did the city create a nuisance?; (3) would the collision in question have occurred had the “yield” sign been visible on June 8, 1962?; and (4) if the defendant city had created a nuisance, was it the proximate cause of plaintiff’s injuries?
It appears to me, at least, that if all the cities of Ohio may install thousands of traffic control signs at intersections and then completely ignore any care or maintenance of such signs, as indicated in the majority opinion, the increase in traffic injuries and death will be tragic.
The judgment of the Court of Appeals should be reversed, and the cause remanded for further proceedings according to law.